J-S33013-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 WILBERT GAY JR.                           :
                                           :
                    Appellant              :   No. 1319 EDA 2022


            Appeal from the PCRA Order Entered April 29, 2022,
           in the Court of Common Pleas of Philadelphia County,
           Criminal Division at No(s): CP-51-CR-0804412-1976.


BEFORE: KUNSELMAN, J., KING, J., and SULLIVAN, J.

MEMORANDUM BY KUNSELMAN, J.:                       FILED OCTOBER 24, 2022

      Wilbert Gay, Jr. appeals pro se from the order denying his ninth

untimely-filed petition pursuant to the Post Conviction Relief Act (“PCRA”). 42

Pa.C.S.A. §§ 9541-46. We affirm.

      This Court previously summarized the pertinent facts and protracted

procedural history as follows:

            In 1978, at the conclusion of [Gay’s] bench trial, the trial
         court convicted him of murder of the first degree, and
         related charges. The charges arose from his July 2, 1976
         murder of a male victim underneath the Walt Whitman
         Bridge in Philadelphia. The court sentenced [Gay] to life in
         prison. On January 27, 1981, the Pennsylvania Supreme
         Court affirmed [Gay’s] judgment of sentence.             (See
         Commonwealth v. Gay, 424 A.2d 495 (Pa. 1981)).

            On December 15, 1982, [Gay] filed his first petition for
         post-conviction relief pro se. The court appointed counsel
         who, after “an exhaustive review” of the record in [Gay’s]
         case, informed the court that his issues did not merit relief.
J-S33013-22


         (Commonwealth v. Gay, No. 1675 PHL 1984, unpublished
         memorandum at *2 (Pa. Super. filed Mar. 15, 1985)). The
         court dismissed the petition on May 9, 1984.           [Gay]
         appealed to this Court, which affirmed the court’s order, and
         granted counsel’s petition to withdraw pursuant to [Anders
         v. California, 386 U.S. 738 (1967)]. (See id. at *3).

            Thereafter, [Gay] filed a series of pro se PCRA petitions
         between December 30, 1986, and February 13, 2012, the
         last of which was denied on June 25, 2012. A panel of this
         Court affirmed the PCRA court’s decision on December 19,
         2012. (See Commonwealth v. Gay, 64 A.2d 27 (Pa.
         Super. 2012) (unpublished memorandum).

Commonwealth v. Gay, 151 A.3d 1142 (Pa. Super. 2016), non-precedential

decision at 1-2 (footnote omitted).

      Gay filed his eighth pro se PCRA petition on June 21, 2013, and an

amended petition on April 13, 2015, which the PCRA court dismissed as

untimely filed, and we affirmed. Gay, supra.

      On April 12, 2021, Gay filed the pro se PCRA petition at issue, his ninth.

On May 3, 2022, the PCRA court issued a Rule 907 notice of its intent to

dismiss Gay’s serial petition as untimely filed. Gay did not file a response. By

order entered April 29, 2022, the PCRA court denied the petition. This timely

appeal followed. The PCRA court did not require Pa.R.A.P. 1925 compliance.

      Gay now raises the following three issues, which we cite verbatim:

            Whether the PCRA court erred when it dismissed [Gay’s]
            PCRA/Mandamus petition as untimely under 42 Pa.
            C.S.A. § 9545(b)(1)(i)-(iii), when there is not time
            limitation on a claim of fraud upon the court.

            Whether the court of common pleas and the PCRA court
            has allowed their records to be tainted by the
            continuation of fraud upon the court by the prosecution
            (1) misrepresenting a convicted felon as an officer of law,

                                      -2-
J-S33013-22


              and prosecuting a case for first degree murder with no
              witnesses or evidence. And never acquiring subject
              matter jurisdiction.

              Whether the Commonwealth’s prosecuting attorney
              impeded justice and committed fraud upon the court?

Gay’s Brief at 4 (excess capitalization and emphasis omitted).

         Using the applicable standard of review, we must determine whether

the ruling of the PCRA court is supported by the record and is free of legal

error.    Commonwealth v. Blakeney, 108 A.3d 739, 749-50 (Pa. 2014)

(citations omitted). We apply a de novo standard of review to the PCRA court’s

legal conclusions. Id.

         In addressing his first issue, we consider the PCRA court’s conclusion

that Gay’s ninth PCRA petition was untimely filed, and that he failed to

establish a time-bar exception. The timeliness of a post-conviction petition is

jurisdictional. Commonwealth v. Hernandez, 79 A.3d 649, 651 (Pa. Super.

2013). Generally, a petition for relief under the PCRA, including a second or

subsequent petition, must be filed within one year of the date the judgment

becomes final unless the petition alleges, and the petitioner proves, that an

exception to the time for filing the petition is met.

         The three narrow statutory exceptions to the one-year time bar are as

follows: “(1) interference by government officials in the presentation of the

claim; (2) newly discovered facts; and (3) an after-recognized constitutional

right.” Commonwealth v. Brandon, 51 A.3d 231, 233-34 (Pa. Super. 2012)

(citing 42 Pa.C.S.A. § 9545(b)(1)(i-iii)). In addition, exceptions to the PCRA’s



                                      -3-
J-S33013-22



time bar must be pled in the petition and may not be raised for the first time

on appeal.        Commonwealth v. Burton, 936 A.2d 521, 525 (Pa. Super.

2007); see also Pa.R.A.P. 302(a) (providing that issues not raised before the

lower court are waived and cannot be raised for the first time on appeal).

Moreover, a PCRA petitioner must file his petition “within one year of date the

claim could have been presented.” 42 Pa.C.S.A. § 9545(b)(2).

      Finally, if a PCRA petition is untimely and the petitioner has not pled and

proven an exception “neither this Court nor the [PCRA] court has jurisdiction

over the petition.      Without jurisdiction, we simply do not have the legal

authority    to    address   the   substantive   claims.”   Commonwealth      v.

Derrickson, 923 A.2d 466, 468 (Pa. Super. 2007) (citation omitted).

      When denying Gay’s eighth PCRA petition, this Court concluded that

Gay’s “judgment of sentence became final on March 30, 1981, when his time

to file a petition for writ of certiorari with the United States Supreme Court

expired.” Gay, non-precedential decision at 5 (citing former U.S.Sup.Ct.R.

20.1). Because Gay filed his ninth PCRA petition over four decades later, it is

patently untimely unless he has satisfied his burden of pleading and proving

that one of the enumerated exceptions applies. See Hernandez, supra.

      After review, we concur with the PCRA court’s conclusion that Gay failed

to plead and prove a time-bar exception. Within his brief, Gay asserts that he

has established the governmental interference exception because the

prosecution committed a violation of Brady v. Maryland, 373 U.S. 83 (1963);

according to Gay, at his trial “you [had] the prosecuting attorney for the

                                        -4-
J-S33013-22



[C]ommonwealth calling a convicted felon, to the witness stand and

masquerading him before the court, and swore him in as a detective.” Gay’s

Brief at 13.1 This claim is meritless.

       Although a Brady violation might fall within the governmental

interference exception to the PCRA’s time bar, the statute nevertheless

requires a petitioner to plead and prove: (1) the failure to previously raise the

claim was the result of interference by government officials, and (2) the

information on which he relies could not have been obtained earlier with the

exercise of due diligence. Commonwealth v. Williams, 105 A.3d 1234 (Pa.

Super. 2014).

       Gay cannot establish due diligence. In essence, Gay bases his Brady

violation claim on his allegation that, at his 1978 trial, the prosecutor called

Detective William Jones to testify even though she knew that he was a

convicted felon.      This claim has been repeatedly raised and rejected in

previous PCRA petitions filed by Gay.            Indeed, as this Court explained in

denying his 2008 petition:

             Assuming that Detective Jones was, in fact, already
          convicted at the time of [Gay’s] trial, that information was
          available to [Gay] and his attorney. [Gay] fails to offer a
          reasonable explanation why this information, with the
          exercise of due diligence, could not have been obtained
          earlier. “There is no Brady violation where the allegedly
____________________________________________


1 In his petition, Gay also asserted the applicability of the newly-recognized
constitutional right based upon our Supreme Court’s recent decision in
Commonwealth v. Small, 238 A.3d 1267 (Pa. 2020). He has abandoned
this claim on appeal as it is not mentioned in his brief.


                                           -5-
J-S33013-22


            withheld records were equally available to the prosecution
            and the defense.” [Commonwealth v. Palmer, 814 A. 2d
            700, 709 (Pa. Super. 2002) (citation omitted)]. “The
            Commonwealth does not violate the Brady rule when it fails
            to turn over evidence readily obtainable by, and known to,
            the defendant.” [Id.].

Commonwealth v. Gay, 974 A.2d 1181 (Pa. Super. 2009), non-precedential

decision at 9.

       Moreover, when denying Gay’s eighth PCRA petition, this Court noted

that, in addition to the appeal cited above, this Court had previously rejected

Gay’s attempt to establish a Brady claim as a time-bar exception in his 2012

petition.    See Gay, 151 A.2d 1142 (Pa. Super. 2016), non-precedential

decision at 6, n.7. We further found that Gay “himself conceded that he raised

the underlying Brady claim as far back as his first post-conviction petition in

1982. Id. at 7. Notably, Gay has made the same concession again. See

Gay’s Amended PCRA Petition, 9/28/21, at 5. Thus, the PCRA court and this

Court have already rejected Gay’s attempt to establish the government

interference exception.2 His latest attempt likewise fails.

       In sum, the PCRA court correctly determined that Gay’s ninth PCRA

petition was untimely filed, and he did not plead or prove an exception to the

PCRA’s time bar. As such, we lack jurisdiction to address the merits of his
____________________________________________


2To the extent that Gay asserts “there is no time limitation on claim of fraud
upon the court,” and that the trial court lacked subject matter jurisdiction.
See infra at 3. This claim has no merit. We note that “[t]he PCRA confers
no authority upon this Court to fashion ad hoc equitable exceptions” to the
PCRA’s time bar. Commonwealth v. Medina, 92 A.3d 1210, 1215 (Pa.
Super. 2014).


                                           -6-
J-S33013-22



second and third issues. Derrickson, supra. We therefore affirm the PCRA

court’s order denying Gay post-conviction relief.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/24/2022




                                     -7-